UNITED STATES DISTRICT COURT COAT APR 33° Py os 1 |

MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA

v. CASE NO.2-Y-CL-40- §- Ne nl
EVERETT THOMAS LITTLE 18 U.S.C. § 248(a)(3) and (b)(1)
INFORMATION

The Acting United States Attorney charges:
COUNT ONE
On or about October 10, 2020, in the Middle District of Florida, the
defendant,
EVERETT THOMAS LITTLE,
did intentionally damage the property of a facility, P.P., by throwing an
incendiary weapon at the facility’s building, because that facility provided

reproductive health services. In violation of 18 U.S.C. § 248(a)(3) and (b)(1).

KARIN HOPPMAN
Acting United 8 Aton

Michael V. Leeman
Assistant United States Attorney

By:
sus M. Casas
ssistant United States Attorney

Chief, Fort Myers Division

   

 
 

 

 
